Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of a new ground of rejection.

Response to Amendment
	This is in response to the Amendment filed 21 December 2020.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 102
3.	The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Onnerud et al. (US 20170214103) has been withdrawn in view of Applicant’s Amendment.

Claim Rejections - 35 USC § 103
4.	The rejection of claim 5-12 under 35 U.S.C. 103 as being unpatentable over Onnerud et al. (US 20170214103 as applied to claim 1, and further in view of Millard et al. (US 20050118392) has been withdrawn in view of Applicant’s Amendment.

5.	The rejection of claims 13, 14 and 17 under 35 U.S.C. 103 as being unpatentable over Onnerud et al. (US 20170214103) in view of  (DE102009001592 (hereafter DE ‘592) has been withdrawn in view of Applicant’s Amendment. 
6.	The rejection of claims 15 and 16 under 35 U.S.C. 103 as being unpatentable over  Onnerud et al. (US 20170214103) in view of (DE10209001592 (hereafter DE ‘592) as applied to claim 13 and above, and further in view of Millard et al. (US 20050118392) has been withdrawn in view of Applicant’s Amendment.
7.	The rejection of claims 18-20 under 35 U.S.C. 103 as being unpatentable over Onnerud et al. (US 20170214103 in view of Millard et al. (US 20050118392) has been withdrawn in view of Applicant’s Amendment. 

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

9.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Onnerud et al. (US 20170214103) in view of Widener (US 20180309107)
Claim 1:	Onnerud et al. disclose a battery pack apparatus (see e.g. Figures 1A and 1B), the apparatus comprising: 
a plurality of battery cells (102, in Figures 1A and 1B)(paragraphs [0092]-[0095]); and 
a block (e.g. support members 220a – 220h, in Figure 2) comprising a plurality of recesses (cavities) formed within the block, wherein each of the recesses respectively houses one of the battery cells within the block (paragraph [0108]), and 
wherein the block comprises a low density ceramic fiber reinforced foam that is porous such that a gas or liquid may pass through the block via the open cells (Onnerud et al. in paragraphs [0094]-[0095] disclose that the support members can be made of an aluminum foam, that the support member must have sufficiently deformable/compressible, and an example of a deformable and kinetic energy absorbing material are foams, such as aluminum foam, plastic foams, porous ceramic structures, honeycomb structures, or other open structures, fiber filled resins, and phenolic materials.  An example of fiber fillers for plastic and resin materials could be a low density ceramic fiber reinforced foam that is porous such that a gas or liquid may pass through the block via the open cells). See also entire document.
	Onnerud et al. do not disclose a block comprising at least on barrier.
	Widener in Figures 1-4 discloses a battery block (e.g., 41, in Figure 4) comprising at least one barrier (e.g., 46, in Figure 4)(paragraphs [0034]-[0040]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of Onnerud et al. by incorporating the barrier(s) of Widener.
	With the modification, the barrier of Widener would obviously provide the recited path through which the gas or liquid passes.
	One having ordinary skill in the art would have been motivated to make the modification to provide an insulation barrier that would have mitigated thermal runaway propagation and electrical short circuits, prevented cascading fires, and provided thermal insulation and containment, electrical insulation and prevention, within battery packs and modules (paragraph [0008]).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Onnerud et al. further disclose that at least one of the battery cells is at least one of a lithium-ion battery cell (paragraph [0066]), or a nickel-metal hydride battery cell (paragraph [0035], line 11). 
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein Onnerud et al. further disclose that the lithium-ion battery cell is a lithium cobalt oxide battery cell (paragraph [0021]), a lithium manganese oxide battery cell (paragraph [0025]), a lithium iron phosphate battery cell (paragraph [0126]), a lithium nickel manganese cobalt oxide battery cell (paragraph [0125]), a lithium nickel cobalt aluminum oxide battery cell (paragraph [0121]), or a lithium titanate battery cell (paragraph [0124]). 
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein Onnerud et al. further disclose that the low density ceramic fiber reinforced foam is a low density oxide ceramic fiber reinforced foam (paragraphs [0154], [0156]-[0157)] and [0190]-[0191]).

10.	Claim 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Onnerud et al. (US 20170214103) in view of Widener (US 20180309107) as applied to claim 1, and further in view of Millard et al. (US 20050118392).
Onnerud et al. and Widener are as applied, argued, and disclosed above, and incorporated herein.
Claim 5:	The Onnerud et al. combination does not disclose that the low density ceramic fiber reinforced foam comprises alumina-borosilicate.
Millard et al., in a similar problem solving area, discloses a low density ceramic fiber reinforced foam (paragraph [0024]) comprises alumina-borosilicate (paragraph [0032]). See also entire document.
Note that both Onnerude et al. and Millard et al. disclose a ceramic matrix composite, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of the Onnerud et al. combination by incorporating alumina-borosilicate as taught by Millard et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a structure having cooling holes and channels that would have increased flow that results in increased cooling, without compromising structural integrity (paragraph [0016], lines 15-18). See also paragraph 00008]-[0010].
Claim 6:	The Onnerud et al. combination does not disclose that at least a portion of a surface of the block is local hardened.
Millard et al. disclose that at least a portion of a surface of the block is local hardened (abstract and paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of the Onnerud et al. combination by hardening the block as taught by Millard et al.

Claim 7:	The Onnerud et al. combination does not disclose that at least a portion of a surface of the block is covered with a ceramic matrix composite (CMC) material.
Millard et al. disclose that at least a portion of a surface of the block is covered with a ceramic matrix composite (CMC) material (via the infiltration of a ceramic slurry)(paragraphs [0006], [0018], lies 11-15, and paragraphs [0027]-[0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of the Onnerud et al. combination by incorporating the covering as taught by Millard et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a structure having cooling holes and channels that would have increased flow that results in increased cooling, without compromising structural integrity (paragraph [0016], lines 15-18). See also paragraph 00008]-[0010].
Claim 8:	The rejection of claim 8 is as set forth above in claims 1 and 7 wherein Millard et al. further disclose that the ceramic matrix composite (CMC) material comprises a ceramic slurry composite pre-impregnated (prepreg) with fibers (paragraph [0028]).
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 and 7 wherein Millard et al. further disclose that the ceramic matrix composite material (CMC) is cured (paragraphs [0028]-[0030]).
The recitation “via firing the block in a kiln” has been construed as a product by process limitation wherein the product produced by the process is a cured ceramic matrix composite material (CMC).
Claim 10:	The rejection of claim 10 is as set forth above in claims 1 and 7 wherein Millard et al. further disclose that an interior surface of at least one of the recesses of the block is coated with the ceramic matrix composite (CMC) material (via the infiltration of a ceramic slurry)(paragraphs [0006], [0018], lies 11-15, and paragraphs [0027]-[0028]). 
Claim 11:	The Onnerud et al. combination does not disclose that the block is configured to pass the gas or the liquid in a zig-zag fashion within an interior of the block.
Millard et al. disclose that the block is configured to pass a gas or the liquid in a zig-zag fashion within an interior of the block.
	In particular, Millard et al. further disclose “…although it is possible to orient the channels 114 in any functional direction along the top and bottom surface…”(paragraph [0021]); and, “…Additionally, the size, direction and concentration of the holes 112 and channels 114 can vary in each basic ceramic substructure 110, 111…The variations in basic ceramic substructure 110, 111 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of the Onnerud et al. combination to pass the gas or the liquid in a zig-zag fashion within an interior of the block by carrying the size, direction and configuration of the holes and channels, as taught by Millard.
	One having ordinary skill in the art would have been motivated to make the modification to provide a ceramic structure containing holes and channels therein, the holes and channels that are able to be predetermined and varied in a well- controlled fashion, that would have yielded greater than 5 times the flow than for the same ceramic structure without hoes and channels (paragraphs [0008]-[0010]).
	Claim 12: 	The Onnerud et al. combination does not disclose that at least one cooling hole is machined or formed within the block such that a gas or liquid may pass through the block via the at least one cooling hole.
	Millard et al. disclose that at least one cooling hole is machined or formed within the block such that a gas or liquid may pass through the block via the at least one cooling hole (paragraphs [0021]-[0022]).

	One having ordinary skill in the art would have been motivated to make the modification to provide a ceramic structure containing holes and channels therein, the holes and channels that are able to be predetermined and varied in a well- controlled fashion, that would have yielded greater than 5 times the flow than for the same ceramic structure without hoes and channels (paragraphs [0008]-[0010]).

11.	Claims 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Onnerud et al. (US 20170214103) in view of Widener (US 20180309107 in view of  (DE102009001592 (hereafter DE ‘592).
	Claim 13:	Onnerud et al. discloses a system for cooling a battery pack (see Figures 1A and 1B), the system comprising: 
a battery pack comprising a plurality of battery cells (102, in Figure 1B)(paragraphs [0092]-[0095]); and a block (e.g. 220a – 220h, in Figure 2) comprising a plurality of recesses (cavities) formed within the block, wherein each of the recesses respectively houses one of the battery cells (core members) within the block (paragraph [0108]), and 

Onnerud et al. do not disclose a block comprising at least on barrier.
	Widener in Figures 1-4 discloses a battery block (e.g., 41, in Figure 4) comprising at least one barrier (e.g., 46, in Figure 4)(paragraphs [0034]-[0040]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of Onnerud et al. by incorporating the barrier(s) of Widener.
	With the modification, the barrier of Widener would obviously provide the recited path through which the gas or liquid passes.
	One having ordinary skill in the art would have been motivated to make the modification to provide an insulation barrier that would have mitigated thermal runaway propagation and electrical short circuits, prevented cascading fires, and provided thermal insulation and containment, electrical insulation and prevention, within battery packs and modules (paragraph [0008]).
The Onnerud et al. combination does not disclose a pump to pump the gas or the liquid through the block to cool the battery cells within the block.

The disclosure “for example” has been construed as non-limiting and that any device configured to supply coolant could be utilized.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack of the Onnerud et al. combination by incorporating coolant lien device such as a pump as taught by DE ‘592.
One having ordinary skill in the art would have been motivated to make the modification to provide a coolant supply device configured to supply a coolant to the battery pack that would have improved the heat transfer efficiency within the battery pack (paragraphs [0003] and [0006]).
Claim 14:	The rejection of claim 14 is as set forth above in claim 13 wherein DE ‘592 in Figure 1 further discloses a pump is configured to pump the gas or the liquid into a face side or into an edge side of the block.
	Claim 17:	Onnerud et al. discloses a method for cooling a battery pack (see Figures 1A and 1B), the method comprising: 
a plurality of recesses (cavities) formed within the block, wherein each of the recesses respectively houses one of the battery cells (core members) within the block (paragraph [0108]), and 

Onnerud et al. do not disclose a block comprising at least on barrier.
	Widener in Figures 1-4 discloses a battery block (e.g., 41, in Figure 4) comprising at least one barrier (e.g., 46, in Figure 4)(paragraphs [0034]-[0040]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of Onnerud et al. by incorporating the barrier(s) of Widener.
	With the modification, the barrier of Widener would obviously provide the recited path through which the gas or liquid passes.
	One having ordinary skill in the art would have been motivated to make the modification to provide an insulation barrier that would have mitigated thermal runaway propagation and electrical short circuits, prevented cascading fires, and provided thermal insulation and containment, electrical insulation and prevention, within battery packs and modules (paragraph [0008]).
The Onnerud et al. combination does not disclose pumping, via a pump, a gas or the liquid through the block to cool the battery cells within the block.

The disclosure “for example” has been construed as non-limiting and that any device configured to supply coolant could be utilized.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack of the Onnerud et al. combination by incorporating coolant lien device such as a pump as taught by DE ‘592.
One having ordinary skill in the art would have been motivated to make the modification to provide a coolant supply device configured to supply a coolant to the battery pack that would have improved the heat transfer efficiency within the battery pack (paragraphs [0003] and [0006]).

12.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Onnerud et al. (US 20170214103) in view of Widener (US 20180309107) in view of (DE10209001592 (hereafter DE ‘592) as applied to claim 13 and above, and further in view of Millard et al. (US 20050118392).
Onnerud et al., Widener and DE ‘592 are as applied, argued, and disclosed above, and incorporated herein.
Claim 15:	The Onnerud et al. combination discloses a pump configured to pump the gas or the liquid into a block but does not disclose one cooling hole, which is machined or formed within the block.
Millard discloses a block comprising at least one cooling hole, which machined or formed with in a block (paragraphs [0021]-[0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of the Onnerud et al. combination by incorporating the cooling holes of Millard et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide a ceramic structure containing holes and channels therein, the holes and channels that are able to be predetermined and varied in a well- controlled fashion, that would have yielded greater than 5 times the flow than for the same ceramic structure without hoes and channels (paragraphs [0008]-[0010]). 
	Claim 16:	The Onnerud et al. combination discloses that the block is configured to allow the gas or the liquid pass within an interior of the block but not in a zig-zag fashion. 
	Millard et al. disclose that the block is configured to pass a gas or the liquid in a zig-zag fashion within an interior of the block.
	Millard et al. further disclose “…although it is possible to orient the channels 114 in any functional direction along the top and bottom surface…”(paragraph [0021]); and, “…Additionally, the size, direction and concentration of the holes 112 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of the Onnerud et al. combination to pass the gas or the liquid in a zig-zag fashion within an interior of the block by carrying the size, direction and configuration of the holes and channels, as taught by Millard.
	One having ordinary skill in the art would have been motivated to make the modification to provide a ceramic structure containing holes and channels therein, the holes and channels that are able to be predetermined and varied in a well- controlled fashion, that would have yielded greater than 5 times the flow than for the same ceramic structure without holes and channels (paragraphs [0008]-[0010]).

12.	Claims 18-20 are ejected under 35 U.S.C. 103 as being unpatentable over Onnerud et al. (US 20170214103), in view of Widener (US 20180309107)  in view of Millard et al. (US 20050118392). 
Claim 18:	Onnerud et al. discloses a method of manufacturing a battery pack, the method comprising: 
forming a block (e.g. 220a – 220h, in Figure 2) comprising a plurality of recesses (cavities) configured to receive a plurality of battery cells (core members) (paragraph [0108]), wherein the block comprises a low density ceramic fiber reinforced foam that is porous such that a gas or liquid may pass through the block; and disposing one of the battery cells within each of the recesses within the block (paragraphs [0156]-[0157] and [0190]-[0191]). See also entire document.
Onnerud et al. do not disclose a block comprising at least on barrier.
	Widener in Figures 1-4 discloses a battery block (e.g., 41, in Figure 4) comprising at least one barrier (e.g., 46, in Figure 4)(paragraphs [0034]-[0040]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of Onnerud et al. by incorporating the barrier(s) of Widener.
	With the modification, the barrier of Widener would obviously provide the recited path through which the gas or liquid passes.
	One having ordinary skill in the art would have been motivated to make the modification to provide an insulation barrier that would have mitigated thermal runaway propagation and electrical short circuits, prevented cascading fires, and 
The Onnerud et al. combination does not disclose covering at least a portion of a surface of the block with a ceramic matrix composite (CMC) material; and firing the block in a kiln to cure the CMC material.
Millard et al. disclose covering at least a portion of a surface of the block with a ceramic matrix composite (CMC) material (via the infiltration of a ceramic slurry)(paragraphs [0006], [0018], lies 11-15, and paragraphs [0027]-[0028]); and 
firing the block in a kiln to cure the CMC material (paragraphs [0028]-[0030] discloses heating or sintering in an oxidizing atmosphere which obviously would involve a kiln).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of the Onnerud et al. combination by incorporating the covering and firing as taught by Millard et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a structure having cooling holes and channels that would have increased flow that results in increased cooling, without compromising structural integrity (paragraph [0016], lines 15-18). See also paragraph 00008]-[0010]. 
Claim 19:	The rejection of claim 19 is as set forth above in claim 18 wherein Millard et al. further disclose machining or forming at least one cooling hole within 
Claim 20:	The rejection of claim 20 is as set forth above in claim 18 wherein Millard discloses that the method further comprises forming the block such that the block is configured to pass the gas or the liquid in a zig-zag fashion within an interior of the block.
	In particular, Millard et al. further disclose “…although it is possible to orient the channels 114 in any functional direction along the top and bottom surface…”(paragraph [0021]); and, “…Additionally, the size, direction and concentration of the holes 112 and channels 114 can vary in each basic ceramic substructure 110, 111…The variations in basic ceramic substructure 110, 111 thicknesses, hole 112 concentration, and channel 114 concentration in each basic ceramic substructure 110, 111 allows the practitioner to modify the surface and internal flow of the bulk ceramic structure 120, which ultimately changes its cooling characteristics.” (paragraph [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of the Onnerud et al. combination to pass the gas or the liquid in a zig-zag fashion within an interior of the block by carrying the size, direction and configuration of the holes and channels, as taught by Millard.
.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729